

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 6th
day of May, 2009, by and between PERMA-FIX ENVIRONMENTAL SERVICES, INC., a
Delaware corporation (the “Company”), and Larry McNamara (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company believes that the services, knowledge, and contributions of
the Executive to the Company are of critical importance to the Company;
 
WHEREAS, the Company wishes to ensure that the Executive will continue to
provide his services, knowledge and contributions to the Company; and
 
WHEREAS, the Executive is currently a “specified employee” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder (collectively, “Section 409A”);
 
WHEREAS, the Company and the Executive have previously entered into, or may from
time to time enter into a separate arrangement, to provide certain management
incentive compensation bonuses to the Executive based on the Company’s
performance during a particular year or other period or periods (an “Incentive
Plan”).
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties set forth in this Agreement, the Company and the
Executive agree as follows:
 
1.           Term.  Unless sooner terminated pursuant to the terms hereof, the
term of this Agreement shall commence on the date hereof and terminate three (3)
years from the date hereof, subject to extension by mutual agreement of the
parties hereto (the “Term”).
 
2.           Position and Duties.
 
 
2.1.
Position.  The Company agrees to employ the Executive, and the Executive agrees
to such employment, as Chief Operating Officer of the Company, or such other
position as the Executive and the Company indicate in writing as being
acceptable to them.  The Executive’s authority and duties, including, but not
limited to, hierarchical standing in the Company and reporting requirements
within the Company, shall be substantial similar in all material respects with
the most significant of those exercised by the Executive during the 90 day
period immediately preceding the date of this Agreement, except as otherwise
agreed to in writing executed by both the Executive and the Company.

 
 
2.2.
Location.  The Executive’s duties and services shall be performed in Oak Ridge,
Tennessee, or any other office location satisfactory to the Board of Directors,
except for travel responsibilities required in the performance of the
Executive’s duties.


 
 

--------------------------------------------------------------------------------

 
 
 
2.3.
Duties.  Excluding any periods of vacation and sick leave to which the Executive
is entitled, and except as otherwise provided in Section 2.4 below, the
Executive agrees to faithfully perform the duties of his office, and to devote
his full attention and time to the business and affairs of the Company, to the
extent consistent with this Section 2.

 
 
2.4.
Other Activities.  It shall not be a violation of this Agreement for the
Executive to (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (iii) manage personal investments, so long as such activities
do not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

 
3.           Compensation and Benefits.
 
 
3.1.
Annual Base Salary.  The Compensation and Stock Option Committee of the Board of
Directors of the Company (the “Compensation Committee”) has set the annual base
salary of the Executive at $216,320 Dollars per year (“Base Salary”), which Base
Salary is payable by the Company to the Executive in equal bi-weekly
installments, less appropriate withholdings and deductions in accordance with
the Company’s customary payroll practices, with the amount of the Base Salary
payable each year subject to adjustment as provided in Section 3.3 below.

 
 
3.2.
Adjustment to Base Salary.  The Base Salary may be increased, but not be
reduced, from time to time as determined by and in the sole discretion of the
Compensation Committee.

 
 
3.3.
Incentive Compensation Bonus.  In addition to the Base Salary, each year during
the Term the Company will pay to the Executive the incentive compensation bonus,
if any, that is payable pursuant to any Incentive Plan in effect for such year
that may be adopted by the Board of Directors of the Company or the Compensation
Committee and agreed to by the Executive with respect to the particular fiscal
year of the Company, (an “Incentive Bonus”) in accordance with and pursuant to
the terms of the Incentive Plan.  The Incentive Bonus, if any, may be modified,
changed or terminated at anytime or for any reason by the Compensation Committee
in its sole discretion in accordance with the terms of the particular Incentive
Plan.

 
 
3.4.
Benefits.  During the Term, the Executive shall be entitled to participate in
all employee benefit plans that are generally made available to other employees
of the Company, subject to the terms and conditions of such benefits and plans
and, as such benefits and plans may be changed by the Company from time to
time.  Such benefits include, but not limited to, (i) group medical insurance
coverage, (ii) group life insurance coverage and (iii) certain stock option
plans.


 
2

--------------------------------------------------------------------------------

 
 
 
3.5.
Expenses.  During the Term, the Company shall pay directly, or reimburse the
Executive, for any reasonable and necessary expenses and costs incurred by the
Executive in connection with, or arising out of, the performance of the
Executive’s duties hereunder, provided that such expenses and costs shall be
paid or reimbursed subject to such rules, regulations, and policies of the
Company as established from time to time by the Company.  In event the Executive
incurs legal fees and expenses to enforce this Agreement, the Company shall
reimburse the Executive such reasonable fees in full.

 
 
3.6.
Fringe Benefits.  During the Term, the Executive shall be entitled to all fringe
benefits including, but not limited to, vacation in accordance with the most
favorable plans, practices, programs and policies of the Company during 12-
month period immediately preceding the date of this Agreement, or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other employees of the Company.

 
4.           Termination.
 
 
4.1.
Termination by the Company as a Result of Death or Disability; Termination by
the Company for Cause.  At any time during the Term, the Executive’s employment
with the Company may be terminated for the following reasons:

 
 
4.1.1
Death.  The Executive’s employment with the Company shall terminate
automatically upon the Executive’s death.

 
 
4.1.2
Disability.

 
4.1.2.1
Definition.  “Disability” of the Executive is defined for the purposes of this
Agreement as the Executive being unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

 
4.1.2.2
Application.  The Company may terminate the Executive’s employment with the
Company after establishing the Executive’s Disability as set forth in this
Section 4.1.2, and giving written notice of its intention to terminate the
Executive’s employment with the Company (“Disability Termination Notice”).  In
such a case, the Executive’s employment with the Company shall terminate
effective on the earlier of the otherwise scheduled expiration of the Term
pursuant to Section 1 or on the thirtieth (30th) day after receipt of the
Disability Termination Notice, provided that the Executive has not resumed
full-time performance of his duties under this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
4.1.3
Cause.  Subject to the requirements of Sections 4.1.4 and 5 hereof, the Company
may terminate the Executive’s employment with the Company at any time for
“Cause”.  For the purposes of this Agreement, “Cause” is defined as (i) the
ultimate conviction (after all appeals have been decided) of the Executive by a
court of competent jurisdiction of, or a plea of nolo contendrere or a plea of
guilty by the Executive to, a felony involving moral turpitude; or (ii) willful
or gross misconduct or gross neglect of duties by the Executive, which is
injurious to the Company, provided that, (a) no action or failure to act by the
Executive will constitute a reason for termination if the Executive believed in
good faith that such action or failure to act was in the Company’s best
interests, and (b) failure of the Executive to perform his duties hereunder due
to a Disability shall not be considered gross misconduct or willful, gross
neglect of duties for any purpose; or (iii) the commission by the Executive of
an act of fraud or embezzlement against the Company or a subsidiary of the
Company; or (iv) Executive’s willful breach of any material provision of this
Agreement, provided however, that failure of the Executive to perform his duties
hereunder due to Disability shall not be considered as a willful breach of this
Agreement.  For the purposes of this Section 4.1.3, no act or failure to act
shall be considered “willful” unless done or omitted to be done by the Executive
in bad faith and without reasonable belief that Executive’s action or omission
was in the best interest of the Company.

 
4.1.4
Upon Executive’s separation from service as a result of the termination of
Executive’s employment by the Company (i) due to the Executive’s Death or
Disability or (ii) by the Company for Cause, the Company shall pay to the
Executive (or in the case of Executive’s Death, Executive’s estate and/or
beneficiary), in a single lump sum payment, in current funds, on the date of
such termination of employment, the following:

 
4.1.4.1
any earned but unpaid Base Salary through the date of termination;

 
4.1.4.2
any amounts payable pursuant to the terms of an Incentive Plan sole as a result
of such separation from service; and

 
4.1.4.3
any benefits due to the Executive under any employee benefit plan of the Company
and any payments due the Executive under the terms of any Company program,
arrangement or agreement, excluding any severance program or policy (the amounts
set forth in Sections 4.1.4.1, 4.1.4.2 and 4.1.4.3 are collectively referred to
as the “Accrued Amounts”).



 
4

--------------------------------------------------------------------------------

 
 
 
4.2.
Termination by the Company without Cause or Termination by the Executive for
Good Reason.

 
 
4.2.1
Subject to requirements of this Section 4.2.1 and Section 5 hereof, the Company
may terminate the Executive’s employment at any time during the Term without
Cause and the Executive may terminate his employment with the Company at any
time during the Term for Good Reason.  For the purposes of this Agreement, “Good
Reason” is defined as (i) the assignment to the Executive of any duties
inconsistent with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities that he has
had during the 90 day period immediately preceding the date of this Agreement;
or (ii) any other action by the Company which results in a reduction in the
compensation payable to the Executive, or the position, authority, duties, other
responsibilities, other than insubstantial and inadvertent action which is
promptly remedied by the Company after receipt of notice thereof from the
Executive; or (iii) the Company’s requiring the Executive to be based at an
office or location other than that which the Executive is based at on the date
of this Agreement, except for travel responsibility required in the performance
of the Executive’s responsibilities; or (iv) any purported termination by the
Company of the Executive’s employment with the Company otherwise than as
permitted by this Agreement, it being understood that any such purported
termination shall not be effective for any purpose of this Agreement; or (v) the
Company’s breach of any material provision of this Agreement, except that an
insubstantial or inadvertent breach by the Company which is promptly remedied by
the Company after receipt of notice thereof by the Executive shall not be
considered a material breach.

 
Upon Executive’s separation from service at any time prior to the expiration of
the Term as a result of the Company terminating the Executive’s employment other
than for Cause, or the Executive terminating his employment with the Company for
Good Reason, notwithstanding anything in this Agreement to the contrary, the
Company shall pay to the Executive, in a single lump sum payment, in current
funds, on the date of such separation from service a sum equal to the total of
(i) the Accrued Amounts and (ii) an amount equal to one year’s Base Salary
(based on the Base Salary being paid to the Executive at the time of such
separation from service).
 
 
4.3.
Termination by the Executive for Any Reasons Other Than Good Reason.  The
Executive may terminate his employment with the Company at any time during the
Term.  Upon Executive’s separation from service as a result of the Executive
terminates his employment with the Company for any reason other than for Good
Reason during the Term, the Company shall pay to the Executive in a single lump
sum payment on the date of such separation from service an amount equal to the
Accrued Amounts.

 
5.           Notice of Termination.
 
 
5.1.
By Company.  The Company shall not be deemed to have terminated this Agreement
pursuant to the terms of Sections 4.1.3 and 4.2.1 hereof, unless and until there
shall have been delivered to the Executive a copy of a resolution (“Notice of
Termination for Cause”) duly adopted by the affirmative vote of the Board of
Directors of the Company at a meeting of the Board called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together, with the Executive’s counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, the Executive
should be terminated pursuant to Section 4.1.3 and 4.2, and specifying the
particulars thereof in detail.


 
5

--------------------------------------------------------------------------------

 
 
 
5.2.
By Executive.  The Executive shall not be deemed to have terminated this
Agreement pursuant to the terms of Section 4.2 hereof, unless and until there
shall have been delivered by the Executive to the Company a “Notice of
Termination for Good Reason” which shall state the specific termination
provision relied upon, and specifying the particulars thereof in detail.

 
6.           Stock Options.  If during the Term there is a Change in Control,
then all of the outstanding stock options to purchase Company common stock
granted to, and held by, the Executive shall immediately become vested and
exercisable in full notwithstanding the vesting or exercise provisions of the
stock options or the stock option plans.  For the purposes of this Agreement, a
“Change in Control” shall mean any of the following:
 
 
(a)
A transaction in which any person, entity, corporation, or group (as such terms
are defined in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (other than the Company, or a profit
sharing, employee ownership or other employee benefit plan sponsored by the
Company or any subsidiary of the Company): (i) will purchase any of the
Company’s voting securities (or securities convertible into such voting
securities) for cash, securities or other consideration pursuant to a tender
offer, or (ii) will become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act, directly or indirectly (in one transaction or
a series of transactions), of securities of the Company representing 50% or more
of the total voting power of the then outstanding securities of the Company
ordinarily having the right to vote in the election of directors; or

 
 
(b)
A change, without the approval of at least two-thirds of the Board of Directors
then in office, of a majority of the Company’s Board of Directors; or

 
 
(c)
the Company’s execution of an agreement for the sale of all or substantially all
of the Company’s assets to a purchaser which is not a subsidiary of the Company;
or

 
 
(d)
the Company’s adoption of a plan of dissolution or liquidation; or

 
 
(e)
the Company’s closure of the Company’s facility where the Executive works; or

 
 
(f)
the Company’s execution of an agreement for a merger or consolidation or other
business combination involving the Company in which the Company is not the
surviving corporation, or, if immediately following such merger or consolidation
or other business combination, less than fifty percent (50%) of the surviving
corporation’s outstanding voting stock is held by persons who are stockholders
of the Company immediately prior to such merger or consolidation or other
business combination; or


 
6

--------------------------------------------------------------------------------

 
 
 
(g)
such event that is of a nature that is required to be reported in response to
Item 5.01 of Form 8-K, as in effect on the date hereof, pursuant to Section 13
or 15(d) of the Exchange Act.

 
7.           Confidentiality of Trade Secrets and Business Information.  The
Executive agrees that he will not, at any time during Executive’s employment
with the Company or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company or any subsidiary of the Company
(collectively, “Confidential Information”), obtained during the course of such
employment, except for disclosures and uses required in the course of such
employment with the Company or with the written permission of the Company or, as
applicable, any subsidiary of the Company, or as may be required by law, or such
information that has become part of the public domain through no effort or act
on the part of the Executive prior to such disclosure or use by the Executive;
provided that, if Executive receives notice that any party will seek to compel
him by process of law to disclose any Confidential Information, Executive shall
promptly notify the Company and cooperate with the Company in seeking a
protective order against such disclosure.
 
8.           Return of Information.  Executive agrees that at the time of any
termination of Executive’s employment with the Company, whether at the instance
of Executive or the Company, and regardless of the reasons therefore, Executive
will deliver to the Company, and not keep or deliver to anyone else, any and all
notes, files, memoranda, papers and, in general, any and all physical (including
electronic) matter containing Confidential Information and other information
relating to the business of the Company or any subsidiary or affiliate of the
Company which are in Executive’s possession, except as otherwise consented in
writing by the Company at the time of such termination.  The foregoing shall not
prevent Executive from retaining copies of personal diaries, personal notes,
personal address books, personal calendars, and any other personal information
(including, without limitation, information relating to Executive’s
compensation), but only to the extent such copies do not contain any
Confidential Information.
 
9.           Noninterference.  During Executive’s employment with the Company
and for a period of two (2) years following the Executive’s termination of
employment with the Company, Executive agrees not to directly or indirectly
recruit, solicit or induce, any employees, consultants or independent
contractors of the Company, any entity in which the Company has made a
significant investment, or any subsidiary of the Company (each, a “Restricted
Entity”) to terminate, alter or modify their employment or other relationship
with the Company or any Restricted Entity.  During Executive’s employment with
the Company and for a period of two (2) years following any termination thereof,
Executive agrees not to directly or indirectly solicit any customer or business
partner of the Company or any Restricted Entity to terminate, alter or modify
its relationship with the Company or the Restricted Entity or to interfere with
the Company’s or any Restricted Entity’s relationships with any of its customers
or business partners on behalf of any enterprise that directly or indirectly
competes with the Company or the Restricted Entity.

 
7

--------------------------------------------------------------------------------

 
 
10.           Enforcement.  Executive acknowledges and agrees that:  (i) the
purpose of the covenants set forth in Sections 7 through 9 above is to protect
the goodwill, trade secrets and other Confidential Information of the Company;
(ii) because of the nature of the business in which the Company is engaged and
because of the nature of the Confidential Information to which Executive has
access, it would be impractical and excessively difficult to determine the
actual damages of the Company in the event Executive breached any such
covenants; and (iii) remedies at law (such as monetary damages) for any breach
of Executive’s obligations under Sections 7 through 9 would be
inadequate.  Executive therefore agrees and consents that if Executive commits
any breach of a covenant under Sections 7 through 9, the Company shall have the
right (in addition to, and not in lieu of, any other right or remedy that may be
available to it) to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage and the Executive shall pay to the
Company or reimburse the Company for any and all expenses and reasonable
attorneys’ fees incurred by the Company as a result of such breach.  If any
portion of Sections 7 through 9 is hereafter determined to be invalid or
unenforceable in any respect, such determination shall not affect the remainder
thereof, which shall be given the maximum effect possible and shall be fully
enforced, without regard to the invalid portions.  If any of the covenants of
Sections 7 through 9 are determined to be wholly or partially unenforceable in
any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.
 
11.           Indemnification.  The Company shall indemnify Executive and hold
him harmless against any and all losses, liabilities, damages, expenses
(including reasonable attorneys’ fees) judgments, fines and amounts paid in
settlement incurred by or assessed against Executive in connection with any
claim, action, suit or proceeding (whether civil, criminal, administrative or
investigative), including any action by or in the right of the Company, by
reason of any act or omission to act in connection with the performance of his
duties hereunder to the fullest extent that the Company is permitted to
indemnify a director, officer or employee against the foregoing under applicable
law.
 
12.           Executive’s Representations.  Executive acknowledges that before
signing this Agreement, Executive was given the opportunity to read it, evaluate
it and discuss it with Executive’s personal advisors.  Executive further
acknowledges that the Company has not provided Executive with any legal advice
regarding this Agreement.
 
13.           Section 409A.
 
13.1.
6-Month Delay.  If any amounts that become due under this Agreement constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, payment of such amounts shall not commence until the Executive incurs a
“separation from service.”  Notwithstanding anything herein to the contrary, if
the Executive is a “specified employee,” for purposes of Section 409A of the
Code, on the date on which he incurs a separation from service, any payment
hereunder that provides for the “deferral of compensation” within the meaning of
Section 409A of the Code shall not be paid prior to the first business day after
the date that is six months following the Executive’s “separation from service;”
provided, however, that a payment delayed pursuant to the preceding clause shall
commence earlier in the event of the Executive’s death prior to the end of the
six-month period. Within 10 business days after the end of such six months, the
Executive shall be paid a lump sum payment in cash equal to any payments delayed
because of the preceding sentence.  Thereafter, the Executive shall receive any
remaining benefits as if there had not been an earlier delay.


 
8

--------------------------------------------------------------------------------

 
 
13.2.
Certain Definitions.  For purposes of this Agreement, the term “separation from
service” shall have the meaning set forth in Section 409A(a)(2)(i)(A) of the
Code and determined in accordance with the default rules under Section 409A of
the Code.  The term “specified employee” shall have the meaning set forth in
Section 409A(a)(2)(B)(1) of the Code, as determined in accordance with the
uniform methodology and procedures adopted by the Employer and then in effect.

 
13.3.
Reimbursements.  Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company covered by this
Agreement shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred, except to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year.

 
13.4.
Intent.  The provisions of this Agreement are intended to satisfy the applicable
requirements of Section 409A of the Code with respect to amounts subject thereto
and shall be performed, interpreted and construed consistent with such intent.
If any provision of this Agreement does not satisfy such requirements or could
otherwise cause the Executive to recognize income under Section 409A of the
Code, the Executive and the Company agree to negotiate in good faith an
appropriate modification to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the requirements
of Section 409A of the Code or otherwise causing the recognition of income
thereunder.

 
14.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when delivered
(a) personally, (b) by facsimile with evidence of completed transmission, or (c)
delivered by overnight courier to the Party concerned at the address indicated
below or to such changed address as such Party may subsequently give such notice
of:

 
9

--------------------------------------------------------------------------------

 


If to the Company:
 
Perma-Fix Environmental Services, Inc.
   
8302 Dunwoody Place, Suite 250
   
Atlanta, Georgia 30350
   
Attn: President
     
If to the Executive:
 
111 Baylor Drive
   
Oak Ridge, Tennessee 37830
     

 
15.           Assignment and Successors.  This Agreement shall inure to the
benefit of and be binding upon (i) the Company and its successors and permitted
assigns and (ii) the Executive and his heirs, executors and personal
representatives.  The Company may assign this Agreement to another corporation
in which the Company merges into or consolidates with or to which the Company
may sell all or substantially all of its assets; provided however, that prior to
such merger, consolidation or sale, the assignee expressly assumes and agrees to
perform this Agreement in writing in form and substance reasonably satisfactory
to the Executive.
 
16.           Governing Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of Delaware, without reference to
principles of conflict of laws.  This Agreement may not be amended or modified
except by a written agreement executed by Executive and the Company or their
respective successors and legal representatives.
 
17.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
 
18.           Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
19.           No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.  Any provision of this
Agreement may be waived by either party; provided that both parties agree to
such waiver in writing.
 
20.           No Mitigation or Offset.  In no event shall Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and
such amounts shall not be subject to offset or otherwise reduced by any
circumstances, including, without limitation, any counterclaim, recoupment,
defense or other right which the Company may have against the Executive or
others.

 
10

--------------------------------------------------------------------------------

 
 
21.           Conflict.  If there is a conflict between this Agreement and the
Incentive Plan, this Agreement shall be controlling, except the Incentive Plan
will control only as to a conflict relating to the payment of an Incentive
Bonus.
 
22.           Headings.  The Section headings contained in this Agreement are
for convenience only and in no manner shall be construed as part of this
Agreement.
 
23.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements, whether written or oral, with respect thereto.
 
24.           Duration of Obligations.  The respective rights and obligations of
the parties hereunder shall survive any termination of Executive’s employment to
the extent necessary to give effect to such rights and obligations.
 
25.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Executive has hereunto set Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.
 
The “Company”
 
PERMA-FIX ENVIRONMENTAL SERVICES,
INC., a Delaware corporation
   
By:
/s/Louis Centofanti
   
Name:
Louis Centofanti
   
Title:
President and Chief Executive Officer



The “Executive”
   
/s/Larry McNamara
Name:
Larry McNamara

 
 
11

--------------------------------------------------------------------------------

 